﻿Let me begin by saying we are very pleased at the election of Guido de Marco as President of the General Assembly. I must also recognise the efforts of the Secretary-General,
Javier Peres de Cuellar, on behalf of peace and of the renewal of this Organisation. Let me also express our satisfaction over the admission of Namibia and Liechtenstein to membership of this Organisation this year.
For the first time in 22 years the people of Panama is legitimately and authentically represented in this world Organisation.
From 1968 - when a leader newly elected by the people was the victim of a crude military coup d'etat - until the end of last year, force of arms and the constant threat of its use dominated the Panamanian people and stole the government of my country. The concepts of justice, ethics, the common good, development and democracy during those years had the meaning that those usurpers wanted to give them. They did not have the true meaning reflected in the conscience of the people and in the values of the nation.
On 7 May last year, the citizens of Panama went to the polls an masse and in an orderly way, displaying an exemplary public spirit. Those elections were called by a military dictatorship that was worn out and repudiated and which thought to cling to power through trickery and coercion before and during that public referendum. The people expressed its will overwhelmingly against the dictatorial regime and in favour of democracy, freedom and hope.
From this rostrum and in the name of all Panamanians, I would like to thank all friendly peoples, all Governments, all international institutions and all those people of good will which, with their presence in our country, testified to the result of those elections in May and with their moral authority strengthened our spirit of struggle.
But when fraud, coercion and downright cheating were not enough to deflect the desire for change clearly shown in the electoral process, the tyranny turned to farce. In a blatant and shameful act, the Government annulled the elections. It told the people that the elections which it had itself called, organised and administered were not valid. Then with a stroke of a pen, through a decree that lacked any legal or moral backing, they slapped down the highest moral and civic values of Panamanians.
The rest of the story is known: more persecutions and more exiles, murders,
harassment and violations of human rights. How sad it was for the Panamanian people to find itself alone. The international community did not realize the vital importance our fight had for us, nor did it see it in its full dimension as a lamentable example for other peoples.
International diplomacy gave us a choice between accepting the conditions which the illegitimate government imposed in order to stay in power and having recourse to the human slaughter that would result from a civil war between a defenceless people and an army equipped with weapons. Only a few friendly countries really understood the full extent of the suffering of our people and its legitimate aspirations and supported us. 
When force and arrogance gave way to madness, the final outcome was irreversible. With all the constitutional, legal and moral rights given us months before by the overwhelming popular mandate, we took power under the most chaotic of circumstances. There were no basic institutions to support a democratic' government. There was no structure capable of assuring even the minimum' public order required. There was no legislative branch, inasmuch as its orderly reorganization had been prevented. 
The Supreme Court of Justice was without a leader. The Government Treasury had been virtually looted, since public funds had been controlled and directly abused by military headquarters, Public employees were not paid in full or on time.
Payment of the public debt had been completely disregarded in the last three years, and consequently all sources of new credit had disappeared. Political instability in the last years, together with the economic sanctions imposed on the Panamanian Government by the United States Government in 1986, produced a sudden depression in the national economy, which suffered a fall of soma 16 per cent of gross domestic product in that year alone. Public revenues were reduced by half. The unemployment rate went up to 18 per cent, a figure never before seen in our history.
Unemployment became the most serious problem we faced. The decrease, or absence, of income caused the basic needs of the population to remain generally unmet. Forty-five per cent of our people are considered poor; the vast majority of children live in poor homes. Poverty and unemployment most harshly affect young women from 15 to 24 years of age.
There is a great scarcity of housing, reflected in a growing shortage of accommodations and in dehumanizing overcrowding. The difficulty of financing the construction of housing for the poor has led to the proliferation of shanty towns.
A lack of investment in health and education, especially in recent years, has caused a deterioration of services for the poor. Malnutrition, a lack of drinking water and poor education are problems we inherited from the dictatorship and from the difficulties of recent years.
I must note with regret that social problems affect primarily children, youth, women, the indigenous population and senior citizens. 
Today I want to speak in the name of my people. I want to bring before the representatives of all the world's countries the voice of the Panamanian people, which suffers but which has hope; the voice of the peasant who works from morning to night under the hot sun or in the tropical rain to survive in his poverty; the voice of the worker, used to hard work, who searches for the decent job he has yet to find; the voice of the mother who puts her children to bed at night without any food in their stomachs; the voice of the child who sells newspapers, of the shoeshine boy, or of the child who stands on the street-corner selling anything to take a crust of bread back to his family, his childhood and his education cut off, forced to be an adult before his time; the voice of the ill without medicine and without the need to be ill; the voice of the poor man without a roof over his head, or a bed to sleep in, or shelter for the night.
Those are voices I want to make heard in this Hall, which houses the conscience of mankind. That is the flag I want to raise. That is the cry I wish to be heard in all corners of the world: There is suffering in the world, and we have to end it.
Fortunately, in Panama there is a fresh breeze filling us with hope and optimism. We are breathing the air of freedom in a climate of democracy. We Panamanians today control our future. Democratic institutions are working. Democracy must respond to the material and spiritual needs of the Panamanian people.
The three duly established branches of Government are working independent of one another, in an awareness that the concentration of power is a danger we must avoid by all means. We have abolished the army because the Panamanian people does not want any more armies - much less the cost of one. Only a few days ago, in an unprecedented act in our history, the civil authorities proclaimed the retirement of 142 officials who had been a part of the former army. 
In that way we are demilitarizing the structures charged with the maintenance of public order. In Panama today there no generals or colonels. There are no lieutenant-colonels either.
There is full freedom of speech and total respect for human rights. The gaols house only common criminals. Only Panamanians who do so of their own free will live outside their homeland.
In the economic sphere, we are already feeling a resurgence of suppressed energies. Confidence on internal and external matters is growing. In the banking sector, restrictions that had existed for two years on certificates of deposit were lifted a few months ago with no adverse effect on the liquidity of the system. On the contrary, bank deposits grew in 1990.
The construction industry, which directly and indirectly generates many jobs, is being reactivated, as seen by the increase in the number of construction permits issued this yea?, Tourism in Panama and hotel occupancy are increasing daily. The volume of business of the Colon Free Zone has increased considerably. We shall soon have a new law permitting the establishment of industries in multi-sector zones for export. We have an aggressive policy to stimulate our exports.
We are arranging our public finances, putting things in order and facing - responsibly - the huge external debt we inherited. We are putting into effect a modest but efficient public investment programme that satisfies the most urgent needs of the community.
We want political democracy to be accompanied by economic democracy. All opportunities should be open to all citizens. We believe in economic growth, but also in human development. Our main concern is unemployment and the poor. We have a very large unemployed labour force - men and women - many of them heads of household, with a high level of education hoping to find decent jobs.
We have to meet enormous housing, health, nutrition and education needs, above all for the children, who are the future. We fully aware that investment in our human capital is a priority if we are to achieve sustained economic development, to benefit all sectors of the population.
We must bring about a successful democracy that really meets the needs of the population. I know that is this task we can count on the help of the Governments of the developed countries of our continent, Europe and Asia and the goodwill of international associations in terms of financing and technical co-operation. This help and co-operation acquire a new meaning in the post-cold-war world, which we celebrate in 1990. I shall return to this subject later. So far I have spoken of Panama’s recent history and its present experiences, because they explain our firm positions on many items on the international agenda and because we consider that the United Nations should be the sounding-board for the ideals and aspirations of the men and women of the world. I believe that our experience is enriched to a greater or lesser degree, by all the countries represented here.
First, because we have suffered at first hand, we have established by law the principle that we shall never recognise any Government originating from a military coup against a legitimate regime elected in popular elections or a Government holding power as, result of electoral fraud or its prevention of elections provided for by the domestic 1m of the State in question. We shall make no exception; we shall be inflexible. We who deceives and rejects the will of his people will find no encouragement or support from either my people or my Government. 
Secondly, we are concerned about the present situation of democracy throughout the world and especially in the countries of the American continent. We unreservedly support all measures conducive to a rapid solution of any electoral problem. We are pleased by the readiness of the Security Council and the Secretariat to find a viable solution to the case of Haiti, especially because Panama did not have the benefit of the same treatment when it needed it recently.
Thirdly, we support all actions that will contribute to ensuring political, civil and human rights, guaranteed by international conventions. We are committed under the San Jose Convention to respect the competence and decisions of the Central American Court of Justice, which we are sure will become the highest guarantor of the human rights of all the people of our continent. We also believe in the work of the bodies dealing with civil and political rights within the United Nations, which will receive the full and constant support of the Panamanian Government.
Fourthly, we shall use all the means available to us to fight the drug traffic and its financial instruments, because our country was one of the direct victims of the drug economy, as a result of the actions of the military Government. We have taken measures in our domestic legislation to combat the laundering of drug money, by requiring that all bank transactions exceeding a certain amount be registered. We are willing to co-operate in international efforts in this regard. We are signatories of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, which should soon be submitted to our legislative branch for study and ratification.
Fifthly, we agree on the need to supervise the production of arms worldwide and the trade in arms for terrorist and anti-democratic purposes. We, who played a part in the arms trade under the military government, are drawing up measures to prevent the illegal movement of arms and military material. We must stop this deadly trade, as the Federal Republic of Germany recently suggested here.
Sixthly, we believe that this Organisation and all the bodies linked to it should continue their work on priority matters of universal concern, such as the freedom of the individual, the eradication of poverty and human development with participation, to give a human perspective to economic growth. Action taken by the United Nations, together with parallel action at the national level by leaders truly committed to the achievement of their peoples' well-being, will lead us, in what remains of this century, to make up for lost time.
We should welcome the twenty-first century in a more constructive environment, in which people are less anguished and less anxious and are more satisfied with what they can achieve by their own efforts and with God's help. I should like the General Assembly soon to declare a Decade on Poverty, dedicated to concentrating our efforts to stop the increase in poverty, illness and illiteracy in our world and to reduce them to a minimum.
We are taking part in this forty-fifth session of the General Assembly in a year of extraordinary transformations, which have brought about a rebirth of the United Nations as an organisation with renewed functions and tasks. At the end of the cold war this Organisation in emerging into a world in which peace and international co-operation are truly feasible. Free of the tensions between the super-Powers, the United Nations can now devote itself fully to promoting social peace, human development and respect for human rights. The road is open for enhanced action leading to positive results. 
In this post-cold-war environment the time is right for ending one of the last legacies of that past era: the exclusion of the Republic of Korea from this Organisation. The Republic of Korea is willing to contribute, as an active member, to promoting world peace and international co-operation, and it should not be excluded for a moment longer. 
Its full participation will represent an important commitment to facilitating the process of reconciliation in the Koreas Peninsula in accordance with the principles and objectives of the Charter. Panama confidently supports the incorporation of the Republic of Korea into the Organisation as soon as possible.
We also support implementation of Security Council resolutions aimed at solving the question of Cyprus in order to eliminate the last vestiges of the cold war.
In the post-cold-war environment there is a sombre black cloud. We arc meeting at a time of grave crisis in the Middle East. The future of a nation and the lives of thousands of innocent people hang by a thread.
I wish to take this opportunity to express the unconditional support of my Government for the commendable actions taken by the Security Council in defence of Kuwait's sovereignty and independence. The level of co-operation it has achieved, its serious deliberations and the worth of its decisions have raised the authority of the United Nations to unprecedented levels. It has won universal respect. The cruel invasion of its neighbour by Iraq has reminded us how fragile peace is in our world. This crude aggression has not only provoked our condemnation, but has shown, as never before, the interdependence of the nations of the world. We have recognised that the loss of freedom, no matter how small the country where it occurs, can jeopardise social peace and prosperity even in larger countries. The Government of Panama has faithfully complied with measures adopted by the Security Council to put an end to the Gulf crisis. It also firmly supports the actions taken thus far under United Nations authority and is willing to support any additional measures it may authorise.
I wish to note that Panama has made much progress in the last few months end will continue to do so. Panamanians want to see Panama sovereign over all its territory - in undisputed possession of all its resources, developing the, all for its own benefit primarily, but also for the benefit of the world. I reaffirm my Government’s complete respect for the 1977 Canal Treaties and my country's international obligations.
I wish to see Panama respected by all nations, and we will achieve this because Panama respects itself, and the Government respects its people. We participate, without fear or complexes, in all our international relations because we are confident and aware of our own worth.
I am especially pleased to announce a historic fact: at the head of the administration of the inter-oceanic waterway there is, for the first time in history, a Panamanian citizen designated by my Government. Observance of the corresponding provisions of the Canal Treaty shows the intention of the Government of the United States of America to fulfil all its obligations and commitments under the 1977 Treaties. We view this willingness on the part of the United States with optimism, even though the problems which we must still discuss with the United States are many.
The reference to our inter-oceanic waterway leads me to define our concept of the Panama Canal in the twenty-first century. It is a Panamanian canal, and it will be managed by Panamanians, but based on the multilateral interests of all its users. We will take into account the needs of the world and, most especially, the needs of the friendly countries of the hemisphere. For this reason, the Government of Panama will periodically consult with the Governments of Latin America and the Caribbean so that Canal policies will take into account the interests of all.
I wish to have good relations with all countries. I wish to have even better relations with those countries which share similar interests. Panama will prosper and will enjoy peace because its people is hardworking and because Panamanians share in the ideals of democracy, justice and freedom, and always seek the truth.
May God always enlighten all Panamanians so that we do not deviate from this path. May God enlighten the Governments of the world so that they share the aspirations, ideals and hopes of the Panamanian people and its Government.
